It gives me great pleasure, Sir, to 
congratulate you on your election to the high office of President of the 
General Assembly. We are happy to have a distinguished leader from a 
neighbouring country at the helm of the Assembly for the next 12 months. Our 
relations with Bulgaria are excellent, and we are very glad to have supported 
your candidacy. 
The forty-sixth session of the General Assembly was remarkable and 
eventful in a number of ways. Ambassador Samir Shihabi, the President at the 
last session, deserves a special tribute for his distinctive contribution to 
the efforts to enhance the stature of this universal forum. The competence 
and wisdom he displayed in guiding our work have justified the confidence we 
placed in him. 

We are fortunate that, in the person of Mr. Boutros-Ghali, the United 
Nations has found the experience and wisdom to which it can entrust itself for 
guidance to success. My Government is confident that this distinguished 
statesman from Africa, who is the product of the ancient and glorious 
civilization of Egypt, will provide the right mix of continuity and change in 
the renewal and restructuring of this world body. We wish our new 
Secretary-General success, and pledge him our support. 
 
My delegation welcomes and salutes the 13 new Members of our 
Organization. We take special pride in the fact that Turkey enjoys ties of 
kinship, language and culture with some of them. They will surely enrich and 
strengthen our global family. 
In the past few years we have witnessed one of the great turning-points 
of history. The cold war has come to an end. The international landscape, 
characterized for so long by ideological confrontation and nuclear stalemate, 
has undergone a fundamental change. The bitter East-West rivalries that 
dominated every aspect of international affairs are finally behind us. These 
momentous developments have made it possible to settle a number of conflicts 
which were a direct result of the cold war. From Africa to Asia to Latin 
America, people have been able to lay aside ideological disputes and get on 
with the business of reconciliation and peacemaking. The United Nations may 
rightly take pride for having played an important part in bringing together 
former ideological adversaries and brokering agreements. It has demonstrated 
how effective it can be by playing a leading role in the liberation of Kuwait, 
showing that it can function as its founders intended nearly half a century 
ago. 
We were at last able to look forward to a world liberated from the awful 
threat of nuclear destruction, with nations enjoying the fruits of commerce 
and industry in peace, security, freedom and democracy. However, it now 
appears that we were all perhaps carried too far by the new wave of optimism. 
From the Balkans and the Black Sea basin to the Transcaucasus, and from 
Afghanistan to Somalia, there have emerged new conflicts pitting nations and 
ethnic communities against one another. Now peace and security are threatened 
by destruction and economic ruin, compounded by the horrors of "ethnic 
cleansing" and mass starvation. 

The most severe challenge to the new order has been posed by the series 
of crises engulfing the former Yugoslavia. The international reaction to the 
sinister designs of the former Yugoslav army in Croatia last year was not 
forceful enough to deter the aggressors at that time. 
Today the bitter consequences of our inadequate response are being 
harvested throughout the territory of Bosnia and Herzegovina, whose 
sovereignty and territorial integrity have been violated in defiance of 
international law and the Charter of the United Nations. 
While the international community has condemned Serbian aggression and 
the abhorrent practice of "ethnic cleansing" and demanded an immediate end to 
all violations of international humanitarian law, the suffering in Bosnia and 
Herzegovina goes on. People are still getting killed. Mandatory resolutions 
of the Security Council are yet to be fully implemented. Hundreds of 
thousands of Bosnian refugees face an uncertain future away from their homes. 
Those surviving in the ruins of once-flourishing cities and towns are 
threatened by starvation and disease. As winter approaches, the need to 
provide security and shelter to the population becomes ever more pressing. I 
have myself had a chance to glimpse the suffering in Sarajevo. 
In addition to our international responsibility and obligations as a 
member of the world community, the historical and cultural bonds which my 
country shares with the people of Bosnia and Herzegovina and the presence in 
Turkey of a large number of citizens of Bosnian descent place us in a special 
relationship to the fate of this country. 
At a time when Bosnia and Herzegovina are being carved up by the 
aggressors, priority has been given to the provision of humanitarian 
assistance. Therefore, while supporting other efforts to reach a peaceful 
 
settlement, we have also put forward an action plan that consists of a set of 
concrete and effective measures designed to stop the fighting in that 
country. We fear that further continuation of the Bosnian conflict could lead 
to greater dangers. We remain prepared to assist any concerted international 
action to bring about an end to the Bosnian tragedy. 
On Iraq, we remain concerned two years after the Gulf crisis. Baghdad 
has yet to demonstrate that it truly wishes to take its rightful place in the 
international community. The Iraqi Government should comply fully with the 
relevant Security Council resolutions. My Government will be the first to 
welcome a return to normality and the restoration of normal relations between 
Iraq and its neighbours. 
From this rostrum Turkey has on many occasions expressed its consistent 
stand on the question of Palestine. Today, I wish to reaffirm our support for 
the negotiating process on the Middle East conflict launched in Madrid in 
October 1991. This is a very important opportunity for peace, and we call on 
all the parties to seize it to arrive at a comprehensive and lasting 
settlement on the basis of Security Council resolutions 242 (1967) and 
338 (1973). 
As a neighbouring country, Turkey follows very closely the developments 
in the Caucasus. In this region, the conflict between Armenia and Azerbaijan 
is a source of deep concern for us because of its implications for peace and 
security in the whole area. Turkey holds the view that in this region there 
can be no place for adventurism and reckless behaviour. Armenia should 
disengage from Nagorno-Karabakh and withdraw its forces from Azerbaijani 
territories. We urge the parties to achieve a negotiated political solution 
on the basis of respect for the inviolability of international borders, for 

minority rights and for the principles of the United Nations Charter and 
relevant Conference on Security and Co-operation in Europe (CSCE) obligations 
and commitments. We shall continue to work for peace in this region. 
In the same spirit, we look forward to further progress in establishing 
democracy and restoring peaceful conditions in our neighbour and friend, 
Georgia. 
In Afghanistan, we had hoped that all would put aside their differences 
and start the process of reconciliation. However, we have been greatly 
dismayed by the recent eruption of fighting in Kabul. Turkey calls on all 
sides in Afghanistan to put an end to this fratricide and to start working for 
peace, so that the reconstruction and rehabilitation of this devastated 
country may begin and millions of Afghan refugees may finally return to their 
homes. 
In South Africa, we fully support the democratization process, which 
should lead to a complete dismantling of apartheid and to the creation of a 
new non-racial society in that country, based on due respect for the human 
rights of all South Africans. 
The search for a negotiated settlement of the Cyprus question continues. 
The proximity talks which started on 18 June within the framework of the 
Secretary-General's good offices mission have registered some progress and 
resulted in the beginning of face-to-face talks between the leaders of the two 
communities. 

This positive turn in the negotiating process has been achieved in great 
part owing to the constructive contribution of President Denktas. However, 
much remains to be done before we can reach our objective. 
It is our sincere hope that prior to the resumption of the direct talks 
on 26 October between the leaders of the two communities, sufficient ground 
will be covered so that an early completion of the work on the set of ideas 
will be possible. Once that stage is reached, Turkey stands ready to 
participate in the four-party conference to conclude an overall framework 
agreement. 
We are gratified to note that in our day democratic pluralism, the rule 
of law, free and fair elections and respect for human rights have finally 
become the universally accepted attributes of a modern State. The best 
guarantee of respect for human rights is the existence of a democratic form of 
government. In other words, democracy and human rights are inseparable. 
We welcome the progress of democracy in all regions of the world. We 
expect the United Nations to play a more active role in the strengthening of 
democratic institutions. We regard the ever-growing number of requests being 
received at the United Nations to assist in the holding of elections as a very 
encouraging development. 
In the field of human rights, no country can claim to have attained 
perfection. All countries experience violations of human rights, and all 
must, whatever their records may be, strive to improve their performance in 
this area. 
In Turkey our human-rights legislation and practices are kept under 
constant review in order to eliminate abuses and rectify shortcomings. As a 
party to all of the European instruments and control mechanisms aimed at 

protecting human rights, as well as to the Convention against Torture and 
Other Cruel, Inhuman or Degrading Treatment or Punishment, our objective is to 
guarantee everyone the fullest enjoyment of human rights and to prevent any 
violations or malpractices. We have made important strides in Turkey, and we 
are resolved to maintain this course. 
On a broader plane, we are concerned with the growing incidence of 
xenophobia and new forms of racism that increasingly threaten the very 
existence of migrant communities in Europe. Turkey is directly affected by 
this negation of human values, since there are more than 2 million Turkish 
citizens living in European countries, either as migrant workers or as their 
dependents. Like all individuals, these people too are entitled to enjoy 
security of person and protection by the State against random violence, 
threats or intimidation. We urge the host countries to ensure the protection 
of these individuals, to see to it that their human rights are duly respected, 
and effectively to prevent and punish violence and racist crimes against 
them. All manifestations of xenophobia and discrimination must be curbed if 
tolerance and mutual understanding are to put down deep and lasting roots. 
Non-governmental organizations should spend more time and energy in monitoring 
violations of the human rights of migrant communities. 
My delegation would like to draw the attention of the General Assembly to 
the widespread phenomenon of subversive violence carried out by terrorist 
groups. Such violence constitutes a most serious infringement of human rights 
and fundamental freedoms, including the basic right to life. It aims at 
nothing less than the destruction of democracy. This is a crucial fact which 
we must never forget. We think the time has come for the relevant United 
Nations bodies, the Rapporteurs of the Commission on Human Rights, and the 

non-governmental organizations to address this question of terrorist violence 
as a matter of priority. 
Having experienced rapid social change and urbanization, Turkey today 
seeks to improve the quality of life of its population, to ensure equal 
advancement opportunities for all and to promote both individual initiative 
and community solidarity. We are focusing on protecting vulnerable groups so 
that they can play a productive role in society. In other words, Turkey 
strives to achieve economic growth with a human and social dimension. 
My Government believes that social problems affecting the international 
community will be increasingly difficult and costly to overcome if concerted 
action is not taken promptly. Turkey attaches great importance to 
international efforts directed at easing social problems and tensions and 
supports the convening of a world summit for social development. The 
Government of Chile should be commended for its imaginative initiative in this 
direction. 
I should now like to turn to international economic issues. The 
political developments in Eastern Europe and in the former Soviet Union, the 
aftermath of the Gulf crisis and the protracted recession in the 
industrialized countries have had negative effects on the world economy. The 
World Economic Survey reports that for the first time since the First World 
War the global economy has lot grown. The events of the past year have 
continued to obstruct and render fruitless the efforts of the developing 
countries to restructure their economies. 
With the economic policies of all countries converging as never before, 
the time has come to launch a concerted effort to create an international 
economic environment more congenial to growth and sustained development. 

Countries with economies in transition are continuing their efforts to ensure 
integration into the world economy. The major difficulties of the developing 
countries are well known. 
We regret that the Uruguay Round of trade negotiations has not yet been 
concluded. This raises fears of protectionism. Since trade is a major 
vehicle for developing countries to break free of the burden of foreign debt 
and pursue their development efforts, the necessary political will must be 
displayed for these negotiations to be concluded successfully. 
The United Nations Conference on Environment and Development was a major 
step towards broadening the scope of economic development in a sustainable 
manner. The Conference accelerated the universal push towards global 
sustainable development. Turkey believes that this momentum is now 
irreversible. We must look beyond the Conference and devise policies that 
would help to perpetuate and strengthen this momentum. 
Turkey holds the view that a good way to work towards the objectives of 
peace, political and social stability as well as economic development is 
through regional cooperation. The political changes of the past few years 
have broadened the opportunities for such cooperation. In full awareness of 
this promising trend, Turkey has taken the initiative of launching a 
comprehensive scheme for expanded cooperation between the countries of the 
Black Sea region. The aim of this regional cooperation is to ensure that the 
Black Sea becomes an area of peace, stability and prosperity in which regional 
cooperation can be used as a tool to accelerate the integration of the 
participating States into the global economy. 

At the high-level segment of the Economic and Social Council last 
July, there was a focused discussion on restructuring the economic system 
of the United Nations. The economic and social structure of the United 
Nations needs to be developed in a way that will enable it better to 
respond to the growing challenges of our changing world. 
With the addition of new Members, the question of the distribution of 
seats in United Nations bodies to geographical regions comes up for 
consideration. It would be desirable also to consider whether the current 
geographical groupings conform to our present-day needs. We know that the 
artificial division of Europe between East and West in the United Nations 
is the result of ideological differences which have ceased to exist. The 
question of merging the Group of Western European and Other States with 
the Eastern European Group should be given active consideration. 
The challenges before the United Nations are as great as ever. 
Despite the ending of the cold war, conflicts rage on in many parts of the 
world and threaten to proliferate. Economic problems persist, made worse 
by a recession which will not go away. The humanitarian problems 
confronting the international community have never been more daunting. 
There continue to be massive violations of human rights in many parts of 
the world, while the environment raises problems which we must solve if we 
are to survive on this planet. 
Great as these challenges are, we have in the United Nations a 
comprehensive framework within which we can operate and address mankind's 
problems. The end of ideological conflicts makes this possible. The 
restructuring carried out in the Secretariat under the leadership of our 
newly elected Secretary-General is a good beginning in strengthening our 

newly elected Secretary-General is a good beginning in strengthening our 
Organization. There is a new spirit in the Security Council and in the 
Economic and Social Council. The General Assembly has never been more 
representative. The report of the Secretary-General entitled "An Agenda for 
Peace" (A/47/277) provides, in a timely manner, the intellectual foundation 
for our future activities. The United Nations must not only set the tone and 
provide political guidance to regional organizations in their efforts to 
secure peace, but must also be prepared to assume its leadership role. It 
must not fail to live up to its responsibilities under the Charter. The 
conditions are right for the great challenges to be met successfully. For the 
United Nations to pass the test, everything depends on the Members who must 
act in concert and with courage. My delegation undertakes to work with other 
delegations in a spirit of cooperation and compromise so that our Organization 
may live up to its high promise and serve mankind at this crucial time. 
